Citation Nr: 1550173	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs Regional Office (RO).  


FINDINGS OF FACT

1.  Unappealed December 1986 and May 2004 rating decisions, denied entitlement to service connection for a left knee disability and bilateral carpal tunnel syndrome.  

2.  An unappealed November 2006 rating decision continued the denial of entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  An unappealed June 2008 rating decision continued the denials of entitlement to service connection for bilateral carpal tunnel syndrome and a left knee disability on the basis that new and material evidence had not been submitted. 

4.  The evidence associated with the claims file subsequent to the June 2008 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral carpal tunnel syndrome or a left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

When providing notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claims to reopen a previously denied claim of entitlement to service connection, the Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private treatment records have been obtained.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

The Board acknowledges that the Veteran has not been provided VA examinations in response to the claims to reopen a previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome and a left knee disability and that a VA medical opinion has not been obtained in response to those claims.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2015).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2008 rating decision confirmed and continued prior denials of entitlement to service connection for bilateral carpal tunnel syndrome and a left knee disability.  May 2004 and November 2006 rating decisions denied entitlement to service connection for left and right carpal tunnel on the basis that the disabilities were not related to active service, or any service-connected disability.  A December 1986 rating decision originally denied entitlement to service connection for a left knee disability because the evidence did not show service incurrence or aggravation.

The pertinent evidence at the time of the June 2008 rating decision included the service medical records, which are silent for any complaints or treatment related to bilateral carpal tunnel syndrome, but show treatment for a left knee injury, but no diagnosis of a left knee disability; an October 1986 VA examination of the left knee containing no official diagnosis or etiological opinion; a March 2004 VA examination noting a diagnosis of bilateral carpal tunnel syndrome that was etiologically related to the Veteran's post-service occupational history; private and VA outpatient treatment records, documenting a diagnosis of bilateral carpal tunnel and sporadic treatment for left knee symptoms; and the Veteran's lay statements that his bilateral carpal tunnel syndrome and left knee disability are related to active service, to include service-connected upper extremity radiculopathy. 

The only evidence received subsequent to the June 2008 rating decision is additional lay statements from the Veteran, and additional private and VA post-service treatment records.  That evidence simply documents the Veteran's continued belief that his bilateral carpal tunnel syndrome and left knee disability are related to active service and that he continues to receive regular treatment for many disabilities, including sporadic treatment for bilateral carpal tunnel syndrome and left knee symptoms.  Notably, a July 2009 private X-ray report shows the Veteran's left knee was normal.

The Board finds that the evidence added to the record since the June 2008 rating decision is not new and material.  The Veteran has not provided new evidence indicating that any current bilateral carpal tunnel syndrome or left knee disability is related to active service, or to any service-connected disability.  He has only submitted statements that are cumulative of contentions previously considered, and outpatient treatment records with evidence of current treatment, but no discussion of etiology.  No additional evidence showing a relationship between a current claimed disability and service has been received.  The Veteran has not submitted statements from any medical professional showing that he has a current diagnosis of bilateral carpal tunnel syndrome or a left knee disability that is related to active service, and the Veteran's own statements are cumulative of those considered at the time of the previous final denials.

Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claims of entitlement to service connection for bilateral carpal tunnel syndrome and a left knee disability is not warranted.


ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome, and the claim is denied.

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a left knee disability, and the claim is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


